COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Robert Earl Byrd v. The State of Texas

Appellate case number: 01-20-00108-CR

Trial court case number: 1578701

Trial court:              178th District Court of Harris County

        Appellant and the State have filed a joint motion to abate the appeal to allow
the trial court to issue findings and fact and conclusions of law on appellant’s motion
to suppress evidence.
       We grant the motion and abate the appeal and remand for the trial court to
enter written findings of fact and conclusions of law, separate and apart from any
docket sheet notations in this case, in conjunction with the trial court’s denial of
appellant’s motion to suppress evidence. See State v. Cullen, 195 S.W.3d 696, 699
(Tex. Crim. App. 2006) (holding that trial court must provide findings of fact and
conclusions of law adequate to provide appellate court with basis to review trial
court’s application of law to facts, either in writing or on record at hearing); Wicker
v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
      The trial court shall make the appropriate findings and conclusions and shall
cause them to be filed with the trial court clerk within 30 days of the date of this
order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court
within 30 days of the date of this order.
       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket without
further order of the Court when the supplemental clerk’s record is filed in this Court.
      It is so ORDERED.
Judge’s signature:   _____/s/ Sherry Radack_______
                          Acting individually  Acting for the Court


Date: ___April 7, 2020____